DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment of 09 August 2021 has been entered.
Disposition of claims:
	Claims 1, 9, 15, and 18 have been amended.
	Claims 19 and 20 are new.
	Claims 1-20 are pending.
The replacement abstract has been entered and overcomes the objection to the abstract set forth in the last Office action. The objection has been withdrawn.
The amendments to claims 1, 9, and 15 have overcome the rejections of claims 1-5, 8-13, 15-16, and 18 under 35 U.S.C. 103 as being unpatentable over Xia et al. (US 2010/0244004 A1) (hereafter “Xia ‘004”) in view of Ma et al. (US 2005/0170206 A1) (hereafter “Ma”), Parham et al. (US 2011/0108822 A1) (hereafter “Parham”), and Kitamura (US 2006/0105202 A1) (hereafter “Kitamura”) set forth in the last Office action. The rejections have been withdrawn.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Gregory M. Lefkowitz on 25 August 2021.

The application has been amended as follows: 
1. (Currently amended) A compound having a formula M(LA)(LB)(LC); 
wherein the ligand LA and LB are each a mono-anionic bidentate ligand coordinated to metal M forming a 5-member cyclometalated ring; 
wherein LA and LB are covalently linked by a linking group; wherein there is at least one loop of M-LA-linking group-LB-M having only arylene or heteroarylene groups in the loop other than M; 
wherein the arylene and the heteroarylene groups can be further substituted; and
wherein the ligand LC is unsubstituted or substituted 
    PNG
    media_image1.png
    151
    210
    media_image1.png
    Greyscale
, or a mono-anionic bidentate ligand coordinated to metal M forming a 5-member cyclometalated ring, and is separate from LA and LB except connection through metal M;
wherein each ring in the linking group is part of a backbone of the loop; and 
5-membered ring, or a 6-membered ring with a meta linkage in the backbone of the loop, or (ii) the linking group comprises three or more arylene or heteroarylene groups in the backbone of the loop.

9. (Currently amended) An organic light-emitting device (OLED) comprising: 
an anode; 
a cathode; and 
an organic layer, disposed between the anode and the cathode, comprising a compound having a formula M(LA)(LB)(LC); 
wherein the ligand LA and LB are each a mono-anionic bidentate ligand coordinated to metal M forming a 5-member cyclometalated ring; 
wherein LA and LB are covalently linked by a linking group; wherein there is at least one loop of M-LA-linking group-LB-M having only arylene or heteroarylene groups in the loop other than M; 
wherein the arylene and the heteroarylene groups can be further substituted; and
wherein the ligand LC is unsubstituted or substituted 
    PNG
    media_image1.png
    151
    210
    media_image1.png
    Greyscale
, or a mono-anionic bidentate ligand coordinated to metal M forming a 5-member 
wherein each ring in the linking group is part of a backbone of the loop; and 
wherein (i) the loop comprises a DBX moiety selected from the group consisting of dibenzothiophene, carbazole, and dibenzofuran, and two benzo rings of the DBX moiety are part of the backbone of the loop, and the linking group comprises two or more arylene or heteroarylene groups in the backbone of the loop, wherein the linking group comprises at least one of a heteroarylene group, a 5-membered ring, or a 6-membered ring with a meta linkage in the backbone of the loop, or (ii) the linking group comprises three or more arylene or heteroarylene groups in the backbone of the loop.

15. (Currently amended) A consumer product comprising an organic light-emitting device comprising: 
an anode; 
a cathode; and 
an organic layer, disposed between the anode and the cathode, comprising a compound having a formula M(LA)(LB)(LC); 
wherein the ligand LA and LB are each a mono-anionic bidentate ligand coordinated to metal M forming a 5-member cyclometalated ring; 
wherein LA and LB are covalently linked by a linking group; wherein there is at least one loop of M-LA-linking group-LB-M having only arylene or heteroarylene groups in the loop other than M; 
wherein the arylene and the heteroarylene groups can be further substituted; and
C is unsubstituted or substituted 
    PNG
    media_image1.png
    151
    210
    media_image1.png
    Greyscale
, or a mono-anionic bidentate ligand coordinated to metal M forming a 5-member cyclometalated ring, and is separate from LA and LB except connection through metal M;
wherein each ring in the linking group is part of a backbone of the loop; and 
wherein (i) the loop comprises a DBX moiety selected from the group consisting of dibenzothiophene, carbazole, and dibenzofuran, and two benzo rings of the DBX moiety are part of the backbone of the loop, and the linking group comprises two or more arylene or heteroarylene groups in the backbone of the loop, wherein the linking group comprises at least one of a heteroarylene group, a 5-membered ring, or a 6-membered ring with a meta linkage in the backbone of the loop, or (ii) the linking group comprises three or more arylene or heteroarylene groups in the backbone of the loop.

16. (Currently amended) The consumer product in claim 15, wherein the consumer product is selected from the group consisting of flat panel displays, computer monitors, medical monitors, televisions, billboards, lights for interior or exterior illumination and/or signaling, heads-up displays, fully or partially transparent displays, flexible displays, laser printers, telephones, mobile phones, tablets, phablets, personal digital assistants (PDAs), wearable devices, laptop computers, digital cameras, camcorders, viewfinders, micro-displays, 3-D displays, virtual reality or augmented s, and [[a ]]signs.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
As described in the Office action of 14 August 2019, Stoessel et al. (WO 2016/124304 A1) is a representation of the closest prior art. As described in section 18 of the Office action, Stoessel et al. teaches metal complexes comprising linking groups in which three phenylene groups are linked together to form a linking group between the ligands of a metal complex. However, in the metal complexes of Stoessel et al. all three ligands are linked by a single linking group, which does not meet the limitations of the current claims. Neither Stoessel et al. nor the prior teaches modifying the linking groups of Stoessel et al. to link only two ligands together. 

As outlined in the Office action of 30 April 2021 Xia et al. (US 2010/0244004 A1) (hereafter “Xia ‘004”) in view of Ma et al. (US 2005/0170206 A1) (hereafter “Ma”), Parham et al. (US 2011/0108822 A1) (hereafter “Parham”), and Kitamura (US 2006/0105202 A1) (hereafter “Kitamura”) is a representation of the closest combination of prior art. 
While Ma teaches the advantages of linking two ligands of a metal complex together and Parham teaches linking groups similar to those of the instant claims, 
Furthermore, while a linking group consisting of two phenylene groups bonded to a ligand comprising a DBX group is encompassed by the current claims, the current claims require a meta linkage in at least one of the phenylene groups which differs from the two phenylene groups having ortho linkages of Parham. Such linking groups would have significantly different conjugation properties. While two ortho linked phenylene groups would link the two ligands into a single conjugated system, a meta linked phenylene group combined with an ortho linked phenylene group would keep the two ligands as separate conjugated systems. Furthermore, given the steric forces present in any ring system, it would have been unpredictable to change the bonding position of one of the phenylene groups in the linking group taught by Parham. Finally, the prior art does not teach modifying the linking group taught by Parham.

In sum, claims 1-20 are allowable over the cited prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DYLAN CLAY KERSHNER whose telephone number is (303)297-4257.  The examiner can normally be reached on M-F, 9am-5pm (Mountain).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Boyd can be reached on 571-272-7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.